 

UNITEI) sTATEs DISTRICT CoURT F § LE D
soUTHERN DISTRICT oF CALIFOFMA

 

 

 

JAN l 0 2019
UNITED STATES OF Al\/IERICA,
Case NO' ISCR Wl§r§:§i §§;g?t=lgzajua
j ngaurr
Plaintiff,
vs.
JUDGMENT OF DISMISSAL

JOSE ANTONIO GARIBAY-ENRIQUEZ (01)

Defendant.

 

 

IT APPEARING that the defendant is now entitled to be discharged for the reason that:
Remand U.S. Court of Appeals, Previously Imposed Sentence is Hereby Set Aside and
Vacated, and

an indictment has been filed in another case against the defendant and the Court has
granted the motion of the Government for dismissal of this case, Without prejudice; or
the Court has dismissed the case for unnecessary delay; or

X the Court has granted the motion of the Government for dismissal, Without prejudice; or

the Court has granted the motion of the defendant for a judgment of acquittal; or
a jury has been Waived, and the COurt has found the defendant not guilty; or

the jury has returned its verdict, finding the defendant not guilty;
X of the offense(s) as charged in the Information:

18:1544 - Misuse ofPassport (Felonyl

IT IS TI-IEREFORE ADIUDGED that the defendant is hereby discharged

Dated: 1/4/2019 § ) j /£)

Ho/. Anthonyj. Batta@
United States District Judge

 

